—Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered April 30, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the defendant pleaded guilty with the understanding that he might receive the sentence which was thereafter actually imposed. Under the circumstances of this case, the defendant has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.